Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Response to Amendment
Claims 1, 4-8, 13 and 14 have been amended. Claims 1 – 14 are pending. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuffner et al (Pub 20150145891) in view of Yamada (Pub 20140362078) in view of Choi (Pub 20180109751).

Regarding claim 1, Kuffner discloses, a setting apparatus (Fig. 1, element 100) comprising:
(a), one or more hardware processors (Fig. 7, element 710); and 

(b), one or more memories (i.e. Fig. 7, element 710 and 740) storing one or more programs (Fig. 7, element 710 and 740) configured to be executed by the one or more hardware processors, the one or more programs including instructions for: 

(c), specifying a first parameter relating to a position of a virtual viewpoint for a virtual viewpoint image to be generated based on images captured by a plurality of 

(d), determining a settable range of a second parameter of the virtual viewpoint based on the specified first parameter and capturing statuses at multiple timings in a capturing period by the plurality of image capturing (see view and the second parameter is construed as the allowable paths of the viewpoints Para. 0048; and a settable range is construed as a combination of the two paths captured by a plurality of cameras Para. 0025), and  

(e), setting the first parameter (i.e. para. 0050, e.g., view point 366, note the new position) within the determined settable range as parameters of the virtual viewpoint for the virtual viewpoint image (setting first parameter, i.e. moving virtual camera Par. 0019 and also see viewpoint 366 and new position Para. 50).   
Kuffner does not explicitly disclose determine whether a virtual viewpoint image to be generated based on the first parameter includes an area with image quality lower than a threshold value. 
In a similar field of endeavor, Yamada discloses image processing device and method comprising determine whether a virtual viewpoint image to be generated based on the first parameter includes an area with image quality lower than a threshold value, (Para. [0042] see blank areas have a size lower than a threshold, where the blank areas 
The combination does not explicitly disclose a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value. 
In a similar field of endeavor, Choi discloses a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value, (Para. [0102] after a viewpoint is changed parameters such as distance and/or scale may be changed with respect to a threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuffner by incorporating the teachings of Choi for the common purpose of limiting quality deterioration when changing viewpoints. 

Regarding claim 2, Kuffner discloses everything as applied claim 1 as above, further Kuffner disclose, the setting apparatus, wherein the one or more programs further include instructions for causing a display device  to display (Fig. 7, element 790) a settable range (i.e. para. 0048, e.g., along the path and para. 0050, e.g., given path, 

Regarding claim 3, Kuffner discloses everything as applied claim 1 as above, further Kuffner disclose, the setting apparatus, wherein the second parameter (i.e. 0048, e.g., view, a parameter related to the view point such as a position) is at least one of a playback speed of a virtual viewpoint video (i.e. para. 0019, e.g., moving the virtual camera), a shutter speed for the virtual viewpoint video, a focal length for the virtual viewpoint video, an aperture value for the virtual viewpoint video, and number of images to be superimposed on the virtual viewpoint video.

Regarding claim 13, Kuffner discloses, a setting method comprising: 

(a), specifying first user operation (Para. 0048, input from a mouse) relating to a first parameter (para. 0048-0049, e.g., view, a parameter related to the view point such as a position 366) relating to a position of a virtual viewpoint (i.e. para. 0048, e.g., view) for a virtual viewpoint image (i.e. para. 0019, e.g., moving the virtual camera) to be 

(b), determining a settable range (i.e. para. 0048, e.g., along the path and para. 0050, e.g., given path, note that the settable range is combination of the two paths) of a second parameter (the second parameter is allowable paths of the viewpoints Para 0048) of the virtual viewpoint of the specified first parameter capturing statuses at multiple timings in a capturing period by the plurality of image capturing apparatuses, (stereo cameras Para. 0025); and 

(c), setting the first parameter (para. 0050, e.g., view point 366, note the new position) and the second parameter (para. 0048, e.g., view, note that the second parameter is allowable paths of the viewpoints) within the determined settable range as parameters of the virtual viewpoint for the virtual viewpoint image (para. 0019, e.g., moving the virtual camera).

Kuffner does not explicitly disclose determine whether a virtual viewpoint image to be generated based on the first parameter includes an area with image quality lower than a threshold value. 
In a similar field of endeavor, Yamada discloses image processing device and method comprising determine whether a virtual viewpoint image to be generated based on the first parameter includes an area with image quality lower than a threshold value, 
The combination does not explicitly disclose a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value. 
In a similar field of endeavor, Choi discloses a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value, (Para. [0102] after a viewpoint is changed parameters such as distance and/or scale may be changed with respect to a threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuffner by incorporating the teachings of Choi for the common purpose of limiting quality deterioration when changing viewpoints. 


Regarding claim 14, Kuffner disclose, a non-transitory computer-readable storage medium storing a program for causing a computer to execute a setting method, the setting method comprising:  

(a), specifying first user operation relating to a first parameter relating to a position of a virtual viewpoint for a virtual viewpoint image to be generated based on images-5- Amendment for Application No.: 16/202,320Attorney's Docket No.: 10188231US01 captured by a plurality of image capturing apparatuses, (Para. 0048, first user operation e.g., input from a mouse; see para. 0048-0049 for positioning and a parameter related to the view point such as a position 366; and para. 0019 for moving the virtual camera; where plurality of capturing apparatuses capture the images para. 0025 stereo cameras); 

 (b), determining a settable range of a second parameter of the virtual viewpoint based on the specified first parameter and capturing statuses at multiple timings in a capturing period by the plurality of image capturing apparatuses, (para. 0050, see for a given path, note that the settable range is combination of the two paths; and in Para. 0048, the second parameter is allowable paths of the viewpoints being captured by plurality of apparatuses para. 0025, e.g., stereo cameras)); and 

(c), setting the first parameter, and the second parameter within the determined settable range as parameters of the virtual viewpoint for the virtual viewpoint image (for first parameter see para 0050, i.e. view point 366 and note the new position; also see second parameter in para. 0019, i.e. moving a virtual camera and Para. 0048 Para. 0048 where a view having second parameter as allowable paths of the viewpoints).


In a similar field of endeavor, Yamada discloses image processing device and method comprising determine whether a virtual viewpoint image to be generated based on the first parameter includes an area with image quality lower than a threshold value, (Para. [0042] see blank areas have a size lower than a threshold, where the blank areas are construed as yielding low quality with respect to changed viewpoint). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kuffner by incorporating the teachings of Yamada for the common purpose of correcting areas with low quality when viewpoint changes. 
The combination does not explicitly disclose a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value. 
In a similar field of endeavor, Choi discloses a settable range of the second parameter being determined so as to cause a settable range to be narrower than that in a case where the virtual viewpoint image is determined not to include an area with image quality lower than a threshold value, (Para. [0102] after a viewpoint is changed parameters such as distance and/or scale may be changed with respect to a threshold). Therefore, it would have been obvious to one of ordinary skill in the art before the . 

Allowable Subject Matter
Claims 4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the virtual viewpoint image is a virtual viewpoint video which comprises a plurality of frame of image, and  wherein, in a case where the virtual viewpoint video is determined to include an area with image quality lower than the threshold value, a settable range of the second parameter is determined so as to cause a settable range of playback speed of the virtual viewpoint video to be narrower than that in a case where the virtual viewpoint video is determined not to include an area with image quality lower than the threshold value” in combination with the remaining claim elements as set forth in claims 4 and 10-12. 

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the virtual viewpoint image is a virtual viewpoint video which comprises a plurality of frame of image, and wherein, if the virtual viewpoint video is determined to include an area with image quality lower than the threshold value, a settable range of the second parameter is determined so as to cause a settable range of shutter speed for the virtual viewpoint to be narrower than that in a case where the virtual viewpoint video is determined not to include an area with image quality lower than the threshold value” in combination with the remaining claim elements as set forth in claim 5. 

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the virtual viewpoint image is a virtual viewpoint video which comprises a plurality of frame of image, and wherein, if the virtual viewpoint video is determined to include an area with image quality lower than the threshold value, a settable range of the second parameter is determined so as to cause a settable range of focal length for the virtual viewpoint to be narrower than that in a case where the virtual viewpoint video is determined not to include an area with image quality lower than the threshold value” in combination with the remaining claim elements as set forth in claim 6. 

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the virtual viewpoint image is a virtual viewpoint video which comprises a plurality of frame of image, and wherein, in a case where the virtual viewpoint video is determined to include an area with image quality lower than the threshold value, a settable range of the second parameter is determined so as to cause a settable range of aperture value for the virtual viewpoint to be narrower than that in a case where the virtual viewpoint video is determined not to include an area with image quality that is lower than the threshold value” in combination with the remaining claim elements as set forth in claim 7. 

Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art does not disclose on suggest the claimed “wherein the one or more programs include further instructions for determining whether a virtual viewpoint video to be generated based on the first parameter includes an area with image quality lower than a threshold value, and wherein, in a case where the virtual viewpoint video is determined to include an area with image quality that is lower than the threshold value, a settable range of the second parameter is determined so as to cause a settable range relating to number of images to be superimposed on the virtual viewpoint video to be narrower than that in a case where the virtual viewpoint video is determined not to include an area with image quality lower than the threshold value” in combination with the remaining claim elements as set forth in claim 8.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
wherein the image to be superimposed on the virtual viewpoint video is at least any of information about a human figure in the virtual viewpoint video, and an advertisement to be superimposed on the virtual viewpoint video”. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422